EXHIBIT 16.1 MessineoCo., CPAs LLC2cMullen Booth Road, Suite 302Clearwater, FL 33759-1362T: (518) 530-1122 F: (727) 674-0511Office of the Chief AccountantSecurities and Exchange Commissiontreet, NEWashington, D.C. 20549November 2, 2015Dear Sir/Madam:We have read the statements included in the Form 8-K dated November 2, 2015 of Sector 5, Inc., to be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 insofar as they relate to our firm.Very truly yours,Messineo & Co., CPAs, LLCClearwater, Florida
